PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/026,016
Filing Date: 30 Mar 2016
Appellant(s): PAULSEN et al.



__________________
Allyn B. Elliott
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 7, 2021.

(1)	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
For the above reasons, it is believed that the rejections should be sustained.
(2)	Response to Argument
As a preliminary matter, the following is summary of the subject matter of the independent claims, claims 28 and 35.
Claim 18 is directed to an electrochemically active powder comprising particles, wherein the particles have a core and coating layer. The core contains a compound represented by the formula LiaMm(XO4)n, wherein M comprises at least one transition metal and optionally at least one non-transition metal and X is selected from the group consisting of S, P and Si, and wherein 0<a≤3.2; l≤m≤2; and l≤n≤3. The particles are uniformly coated by the coating layer, which has a thickness of 5 nm to 20 nm. The coating layer comprises a carbonaceous material comprising graphite. The graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm-1 to a peak intensity (I1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least 1.8 and at most 3.05. Claims 19-26, 28, 30, 31, and 32 depend, directly or indirectly, from claim 18.

The ratio of a peak intensity (I1360/I1580) is a measure of amount of graphitized carbon in the carbon coating, wherein a lower ratio indicates more graphitized carbon (instant specification, at e.g. ¶0007).

Claim 35 is directed to an electrochemically active powder. Claim 35 is similar to claim 18, except that claim 35 recites that the source of the carbonaceous material in the coating layer is an organic precursor material or a combination of organic precursor materials and that the graphite in the coating layer has a ratio (I1360/I1580) of at least 1.5 and at most 3.05. Claim 36 depends from claim 35.

Additionally, the following table summarizes relevant portions of the Prosecution History of claim 18, which that of claim 35 (added in the January 18, 2018 filing) mirrors (underlining, underlined italics in the original; bolding added):
Prosecution History Summary:
Date
Claim 18
Date
Office action
March 20, 2016
An electrochemically active powder comprising particles which contain a core which is provided with a coating layer, whereby the core contains a compound represented by formula LiaMm(XO4)n wherein M comprises at least one transition metal and optionally at least one non-transition metal; and X is selected from the group consisting of S, P and Si; wherein 0<a<3.2; 1<m<2; and 1<n<3; wherein said particles are at least partially coated by said coating layer and whereby the coating layer comprises a carbonaceous material, said carbonaceous material comprising a highly ordered graphite, wherein said highly ordered graphite has a ratio (11360/11580) of a peak intensity (I1360) at 1360 cm-1 to a peak intensity (I1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least 1.5 and at most 3.05.
June 20, 2018
NF: rejected over Hosoya under 35 USC 103, wherein “said carbon particles may have an intensity area ratio of the diffraction rays in 1570 to 1590 cm-1 to the diffraction rays in 1350 to 1360 cm-1 in the Raman spectrum of equal to or higher than 0.3, such as 1.56 (e.g. ¶¶ 0033, 57, 59-60, and 155 plus Table 3), reading on “said highly ordered graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm-1 to a peak intensity (I1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least 1,5 and at most 3.05,” MPEP § 2144.05(1).”
August 14, 2018
An electrochemically active powder comprising particles which contain a core which is provided with a coating layer, whereby the core contains a compound represented by formula LiaMm(XO4), wherein M comprises at least one transition metal and optionally at least one non-transition metal; and X is selected from the group consisting of S, P and Si; wherein 0<a<3.2; 1<m<2; and 1<n<3; wherein said particles are at least partially coated by said coating layer and whereby the coating 1360/11580) of a peak intensity (I1360) at 1360 cm-1 to a peak intensity (I1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least 1.5 and at most 3.05.

Final: rejected over Hosoya under 35 USC 103, wherein “said carbon particles may have an intensity area ratio of the diffraction rays in 1570 to 1590 cm-1 to the diffraction rays in 1350 to 1360 cm-1 in the Raman spectrum of equal to or higher than 0.3, such as 1.56 (e.g. ¶¶ 0033, 57, 59-60, and 155 plus Table 3), reading on newly amended “said graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm-1 to a peak intensity (I1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least 1.5 and at most 3.05,” MPEP § 2144.05(1).”
January 18, 2019
An electrochemically active powder comprising particles which contain a core which is provided with a coating layer, whereby the core contains a compound represented by formula LiaMm(XO4)n wherein M comprises at least one transition metal and optionally at least one non-transition metal; and X is selected from the group consisting of S, P and Si; wherein 0<a<3.2; 1<m<2; and 1<n<3; wherein said particles are at least partially coated by said coating layer and whereby the coating layer comprises a carbonaceous material, said carbonaceous material comprising graphite, wherein said graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm-1 to a peak intensity (I1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least [[1.51]] 1.8 and at most 3.05.
May 9, 2019
NF: rejected over Hosoya under 35 USC 103, wherein “said carbon particles may have an intensity area ratio of the diffraction rays in 1570 to 1590 cm-1 to the diffraction rays in 1350 to 1360 cm-1 in the Raman spectrum of equal to or higher than 0.3 (e.g. ¶¶ 0033, 57, 59-60, and 155 plus Table 3), reading on newly amended “said graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm-1 to a peak intensity (I1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least 1.8 and at most 3.05,” MPEP § 2144.05(1).”
August 5, 2019
An electrochemically active powder comprising particles which contain a core which is provided with a coating layer, whereby the core contains a compound represented by formula LiaMm(XO4)n wherein M comprises at least one transition metal and optionally at least one  uniformly coated by said coating layer, which has a thickness of at least 5 nm, and whereby the coating layer comprises a carbonaceous material, said carbonaceous material comprising graphite, wherein said graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm-1 to a peak intensity (I1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least 1.8 and at most 3.05. (Bolding added.)

Final: rejected over Hosoya in view of Ono under 35 USC 103, wherein “said carbon particles may have an intensity area ratio of the diffraction rays in 1570 to 1590 cm-1 to the diffraction rays in 1350 to 1360 cm-1 in the Raman spectrum of equal to or higher than 0.3 (e.g. ¶¶ 0033, 57, 59-60, and 155 plus Table 3), reading on previously amended “said graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm-1 to a peak intensity (I1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least 1.8 and at most 3.05,” MPEP § 2144.05(1),”
     wherein said LiFePO4 particles is added to with said carbon material and milled, whereby the carbon material added may be comminuted in particle size so that the carbon material is readily attached to the LiFePO4 surface, and said LiFePO4 is mixed sufficiently with the carbon material to permit the comminuted carbon material to be attached evenly to the LiFePO4 surface (e.g. ¶0069), reading on the newly amended limitation “said particles are uniformly coated by said coating layer” (see also interpretation of said limitation, as noted supra).
     “Regarding the newly added limitation modifying said coating layer, “which has a thickness of at least 5 nm,” Hosoya teaches said coating layer (see e.g. supra), but does not expressly teach said limitation.”
     “However, Ono teaches primary particles of LiFePO4 cathode active material have poor electron conductivity, and teaches to enhance the electron conductivity of the LiFePO4 cathode active material, secondary particles of a composite of said primary LiFePO4 particles—including interposed electron-conductive substance, such as carbon therebetween—result in excellent electron conductivity (1:3-4). Further, Ono teaches the thickness of the electronically conductive substance layer is preferably 0.001 to 1 µm, more preferably 0.01 to 0.2 µm. The reason is that if the thickness is less than 0.001 µm, the electron conductivity is not sufficient and the supply amount of electrons is insufficient, and if the 
     “As a result, it would have been obvious to optimize the thickness of the carbonaceous coating of Hosoya to a thickness of 0.001-1 µm, since Ono teaches such a thickness of carbonaceous coating on LiFePO4 cathode active material particles results in improved electron conductivity and active material utilization, reading on said limitation, MPEP § 2144.05(1).”

An electrochemically active powder comprising particles which contain a core which is provided with a coating layer, whereby the core contains a compound represented by formula LiaMm(XO4), wherein M comprises at least one transition metal and optionally at least one non-transition metal; and X is selected from the group consisting of S, P and Si; wherein 0<a<3.2; 1<m<2; and 1<n<3; wherein said particles are uniformly coated by said coating layer, which has a thickness of , and whereby the coating layer comprises a carbonaceous material, said carbonaceous material comprising graphite, wherein said graphite has a ratio (1360/1580) of a peak intensity (1360) at 1360 cm-1 to a peak intensity (1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least 1.8 and at most 3.05. (Bolding added.)
September 8, 2020
NF: rejected over Hosoya in view of Ono under 35 USC 103, wherein “said carbon particles may have an intensity area ratio of the diffraction rays in 1570 to 1590 cm-1 to the diffraction rays in 1350 to 1360 cm-1 in the Raman spectrum of equal to or higher than 0.3 (e.g. ¶¶ 0033, 57, 59-60, and 155 plus Table 3), reading on previously amended “said graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm-1 to a peak intensity (I1580) at 1580 cm-1, obtained by Raman spectrum analysis, of at least 1.8 and at most 3.05,” MPEP § 2144.05(1),”
     wherein said LiFePO4 particles is added to with said carbon material and milled, whereby the carbon material added may be comminuted in particle size so that the carbon material is readily attached to the LiFePO4 surface, and said LiFePO4 is mixed sufficiently with the carbon material to permit the comminuted carbon material to be attached evenly to the LiFePO4 surface (e.g. ¶0069), reading on the previously amended limitation “said particles are uniformly coated by said coating layer” (see also interpretation of said limitation, as noted supra).
     “Regarding the newly amended limitation modifying said coating layer, “which has a thickness of at least 5 nm to 20 nm,” Hosoya teaches supra), but does not expressly teach said limitation.”
     “However, Ono teaches primary particles of LiFePO4 cathode active material have poor electron conductivity, and teaches to enhance the electron conductivity of the LiFePO4 cathode active material, secondary particles of a composite of said primary LiFePO4 particles—including interposed electron-conductive substance, such as carbon therebetween—result in excellent electron conductivity (1:3-4). Further, Ono teaches the thickness of the electronically conductive substance layer is preferably 0.001 to 1 µm, more preferably 0.01 to 0.2 µm. The reason is that if the thickness is less than 0.001 µm, the electron conductivity is not sufficient and the supply amount of electrons is insufficient, and if the thickness is more than 1 µm, the active material is not effectively used (2:2).”
     “As a result, it would have been obvious to optimize the thickness of the carbonaceous coating of Hosoya to a thickness of 0.001-1 µm, since Ono teaches such a thickness of carbonaceous coating on LiFePO4 cathode active material particles results in improved electron conductivity and active material utilization, reading on said limitation, MPEP § 2144.05(1).”



Regarding the declaration from Jens Paulson, an analysis of all of the evidence of record—including those of the instant specification, prosecution history, and the declaration—should conclude that claims 18 and 35 are prima facie obvious in view of Hosoya and Ono because a plain reading of the art provides for the claimed subject matter and analyzing material conflicts between the initial disclosure and the declared statements weighs to a finding of prima facie obviousness.

Regarding the declaration from Jens Paulsen, Dr. Paulsen declared the following, reproduced below for ease of reference.
7.	Amended claim 18 requires an electrochemically active powder comprising particles which contain a core which is provided with a coating layer, wherein said particles are uniformly coated by said coating layer.
8.	With regard to the uniform coating layer, the present application states the following:
[0017]	The present inventors surprisingly observed that the coating layer of carbonaceous material contained by the active powders of the invention had a high degree of graphitization and showed an increased uniformity. These advantageous properties may lead to an enhanced surface electronic conductivity of the active powders and to electrodes containing thereof having optimal specific capacities, enhanced rate performance and cycling life. Additional benefits of having an optimized coating may be reduced polarization effects during charge and discharge and high stability of the active powder during charge and discharge. (emphasis added)
[0018]	In particular the present inventors obtained a highly graphitized and uniform carbon layer on the surface of lithium iron phosphate particles without the need of an expensive and complicated process. The process used to manufacture such powders, utilized relatively low sintering temperature (<800° C.) and relatively short sintering times (<2 h). The carbon layer seems to provide the lithium iron phosphate with effective discharge capacity and rate capability. (emphasis added)
9.	As described in the present application, the invention relates to a method for making a carbon coated electrochemically active powder. The method includes providing a mixture of precursors, heating the mixture in a sintering chamber, and continuously injecting steam in the sintering chamber before, during, and/or after the heating and sintering of the mixture.
10.	One of ordinary skill in the art would understand the continuous steam injection during sintering to assist in enabling uniformity of the carbon layer.
11.	In contrast, Hosoya states the following with regard to carbon particles:
[0013]	The cathode active material of the present invention is composed of a compound having the general formula LixFePO4, where 0<x≤1.0, and a carbon material. Specifically, a large number carbon particles are attached to the surface of LixFePO4. So, the cathode active material exhibits superior electron conductivity. Moreover, since the carbon content per unit weight is prescribed to not less than 3 wt %, with the powder density being not lower than 2.2 g/cm3, the cathode active material exhibits a superior packing ratio. (emphasis added)
[0031]	This cathode active material is a LiFePO4 carbon composite material, made up of LiFePO4, where 0<x≤1.0, and a carbon material. Specifically, the cathode active material, that is the LiFePO4 composite carbon material, is comprised of an LiFePO4 particle on the surface of which are affixed a large number of carbon particles having a particle size extremely small as compared to the particle size of the an LiFePO4 particle. (emphasis added)
[0032]	That is, this cathode active material contains a large number of carbon particles affixed to the surface of the LiFePO4 particle. This increases the specific surface area of the cathode active material to improve the electronic conductivity of the cathode active material. (emphasis added)
12.	One of ordinary skill in the art would understand Hosoya’s description of carbon particles being “affixed” to the surface of the LFP particle to mean that the carbon particles sit on the LFP particle rather than forming a uniform coating on the LFP particle.
13.	Thus, one of ordinary skill in the art would not consider Hosoya to teach or suggest an electrochemically active powder comprising particles which contain a core which is provided with a coating layer, wherein said particles are uniformly coated by said coating layer.
14.	Amended claim 18 requires an electrochemically active powder comprising particles which contain a core which is provided with a coating layer, which has a thickness of at least 5 nm.
15.	Figure 3 of the present application illustrates that carbon content/amount alone does not determine the thickness of the carbon layer.
16.	As described in the application, FIG. 3 shows transmission electron microscopy (TEM) pictographs of the powders of Ex. 1 (300) and C. Exp. 1 (400) and 2 (500), respectively. The powder of Ex. 1 contains particles (301) coated with a carbon coating layer (302) having a thickness of around 10 nm, whereas the carbon coatings (402 and 502) on the particles (401 and 501) forming the powders of the Comparative Experiments have a thickness of maximum about 3 nm.
17.	Surprisingly, the powders of Ex. 1 and CEX1 had the same amount of cellulose introduced to their preparation processes. However, Ex. 1 was prepared using steam injection during sintering, while CEX1 had no steam injection during sintering. Everything else in the preparation processes for Ex. 1 and CEX1 was kept the same. The measured thickness of the carbon layer in Ex. 1 was 10 nm, while the measured thickness of the carbon layer in CEX1 was a maximum of about 3 nm.

19.	One of ordinary skill in the art would understand the results of Ex. 1 and CEX1 to show that simply knowing the amount of carbon added to a cathode active material manufacturing process is not enough to determine, calculate, or estimate the thickness of a carbon layer on the resulting cathode active material.
20.	The manufacturing method greatly affects the physical characteristics of the product powder, including the thickness of any resulting carbon layer. Without experimental results measuring the thickness of a resulting carbon layer, it is not reasonably possible to predict the thickness of a resulting carbon layer.
21.	The claimed powder is made using continuous steam injection during sintering. As shown with the examples and the description of the present application, the use of steam during sintering affects the uniformity and the thickness of the carbon layer.
22.	Hosoya does not describe a uniform carbon layer. Hosoya does not describe thickness of the carbon particles attached to the surface of LixFePO4. Hosoya does not use steam during sintering. Thus, the skilled artisan would not expect the powder of Hosoya to include all of features of the powder of amended claim 18.

(Declaration, Exhibit A, citations removed.)
As a preliminary matter, the examiner respectfully notes that independent claim 35 was added in the January 18, 2018 filing, and the subsequent prosecution history mirrors that of claim 18, so claim 35 will be addressed here, in conjunction with claim 18.
Regarding the instant declaration, the examiner respectfully disagrees with the statements “…one of ordinary skill in the art would not consider Hosoya to teach or suggest an electrochemically active powder comprising particles which contain a core which is provided with a coating layer, wherein said particles are uniformly coated by said coating layer” and “Hosoya does not describe a uniform carbon layer.” (Instant declaration, at §§ 13 and 22).
As provided in the last two Office actions, the Hosoya expressly teaches “said LiFePO4 is mixed sufficiently with the carbon material to permit the comminuted carbon material to be attached evenly to the LiFePO4 surface,” see infra.


wherein said LiFePO4 particles is added to with said carbon material and milled, whereby the carbon material added may be comminuted in particle size so that the carbon material is readily attached to the LiFePO4 surface, and said LiFePO4 is mixed sufficiently with the carbon material to permit the comminuted carbon material to be attached evenly to the LiFePO4 surface (e.g. ¶0069), reading on the newly amended limitation “said particles are uniformly coated by said coating layer” (see also interpretation of said limitation, as noted supra).

(August 16, 2019 final Office action, and carried through the September 8, 2020 Office action, at §12.a, emphasis in the original.)
Here, the plain meaning of the taught “evenly” is equivalent to the claimed “uniformly.” For example, The Century Dictionary, as cited by the wordnik website, defines “evenly” as:
With an even, level, or smooth surface; without roughness, or elevations and depressions; without inequalities; uniformly: as, the field slopes evenly to the river.

In an even or equal manner; so as to produce or possess equality of parts, proportions, force, or the like: as, to divide anything evenly in the middle; they are evenly matched.

In an equal degree or proportion; to an equal extent; equally.

Without inclination toward either side; equally distant from extremes; impartially; without bias or variation.

Smoothly; straightforwardly; harmoniously.

Straightway.

(Website URL: wordnik.com/words/evenly, emphasis added.)
Similarly, Merriam-Webster defines “even” as:
2a:	free from variation : UNIFORM
(Website URL: https://www.merriam-webster.com/dictionary/even, emphasis in the original.)
As a result, a plain reading of the art indicates the application in the Office actions of “… said LiFePO4 mixed sufficiently with the carbon material to permit the comminuted carbon evenly to the LiFePO4 surface” properly reads on the limitation “… said particles are uniformly coated by said coating layer …,” contrary to the conclusion provide in the instant declaration.

Further, while the examiner respectfully appreciates that an appellant may amend claims throughout prosecution from a broad limitation to a narrow one, it should be noted that the heart of the alleged patentability is in the narrowed limitation, which should be reviewed in light of the all of the evidence of record, including the initial disclosure and prosecution history.
Here, the initially filed claims were for a broader limitation, “electrochemically active powder … wherein said particles are at least partially coated by said coating layer…” (claim 18).
Notably, two sets of claims were initially filed. In both sets of claims, the independent composition claim similarly claimed “…said particles are at least partially coated by said coating layer….”
First March 30, 2016-filed claim set:

    PNG
    media_image2.png
    467
    1097
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    656
    1099
    media_image3.png
    Greyscale

The limitation “at least partially coated by said coating layer” (emphasis added) includes less than an entire surface of said particles being coated.
The prosecution history shows that the limitation “at least partially coated by said coating layer” was maintained from (1) the initial March 30, 2016 filings, through (2) the August 14, 2018 filing, and through (3) the January 18, 2019 filing, until it was amended in the August 5, 2019 filing to “uniformly coated.”
Further, upon reviewing the entire disclosure of the initial filing, there are three instances in the specification that clearly indicate the LiXFePO4 particles are “at least partially coated.” 
[0012] The invention provides an electrochemically active powder comprising particles containing a compound represented by formula AaMm(XO4)n wherein A comprises an alkaline metal; M comprises at least one transition metal and optionally at least one non-transition metal; and X is chosen among S, P and Si; wherein 0≦a≦3.2; 1≦m≦2; and 1≦n≦3; wherein said particles are at least partially coated with a layer comprising a carbonaceous material, said carbonaceous material comprising a highly ordered graphite, wherein said highly ordered graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm<−1 >to a peak intensity (I1580) at 1580 cm<−1>, obtained by Raman spectrum analysis, of at most 3.05.

said particles are at least partially coated with a layer comprising a carbonaceous material; wherein said layer has a thickness of at least 3 nm, more preferably at least 6 nm, even more preferably at least 9 nm; wherein said carbonaceous material comprises a highly ordered graphite, wherein said highly ordered graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm<−1 >to a peak intensity (11580) at 1580 cm<−1>, obtained by Raman spectrum, of at least 1.50 and at most 3.00, more preferably of between 1.80 and 2.40, most preferably between 1.90 and 2.10. Most preferably said carbonaceous material essentially consists of said highly ordered graphite. Most preferably the thickness of said layer is between 8 nm and 12 nm.

[0036] The invention also relates to a method for making a carbon coated electrochemically active powder, said powder comprising particles containing a compound represented by formula AaMm(XO4)n wherein 0<a≦3.2; 1≦m≦2; and 1≦n≦3; A comprises an alkaline metal; M comprises at least one transition metal and optionally at least one non-transition metal; and X is chosen among S, P and Si; preferably said powder being the inventive powder, said method comprising the steps of:i. providing a mixture of the following precursors:a. a source of an element A;b. a source of an element M;c. a source of an element X; andd. a source of carbon;wherein the sources of elements A, M and X are introduced in whole or in part in the form of compounds having the at least one source element;ii. heating up said mixture in a sintering chamber to a sintering temperature of at least 500° C. and sintering said mixture at said sintering temperature for a first period of time, wherein a stream of inert gas is provided to said chamber;iii. continuously injecting steam in said sintering chamber before, during and/or after said heating up and/or said sintering of said mixture, for an injection time; thereby producing particles containing said compound wherein the particles are at least partially coated with a carbonaceous material containing a highly graphitized carbon; andiv. cooling said powder to preferably room temperature.

(Instant specification, at ¶¶ 0012, 32, and 36, emphasis added.)
Finally, the only method of making in the specification expressly teaches the inventive composition includes “particles are at least partially coated with a carbonaceous material containing a highly graphitized carbon” (Id, emphasis added).
XFePO4 particles may be “at least partially coated,” provided in the only taught method in the “continuously injecting steam” during “sintering” of step (iii):
iii.	continuously injecting steam in said sintering chamber before, during and/or after said heating up and/or said sintering of said mixture, for an injection time; thereby producing particles containing said compound wherein the particles are at least partially coated with a carbonaceous material containing a highly graphitized carbon ….

(Id.) So the instant specification teaches away from the declared statement of “[o]ne of ordinary skill in the art would understand the continuous steam injection during sintering to assist in enabling uniformity of the carbon layer” (Declaration, at § 10, emphasis added).

Regarding the art rejection provided in the September 8, 2020 non-final Office action, the taught “a large number of carbon particles are affixed to the surfaces of the LiFePO4 core particles, wherein the carbon particles having a particle size extremely small as compared to the particle size of the an LiFePO4 core particle” of Hosoya (e.g. September 8, 2020 non-final Office action, at §9.a), reads on the claimed “coating layer.”
Further, the taught “said LiFePO4 particles is added to with said carbon material and milled, whereby the carbon material added may be comminuted in particle size so that the carbon material is readily attached to the LiFePO4 surface, and said LiFePO4 is mixed sufficiently with the carbon material to permit the comminuted carbon material to be attached evenly to the LiFePO4 surface” of Hosoya (e.g. Id), reads on the claimed “said particles are uniformly coated by said coating layer.”
Finally, as noted above in the discussion addressing the instant declaration, a plain reading of the art indicates the application in the Office actions of “… said LiFePO4 mixed sufficiently with the carbon material to permit the comminuted carbon material to be attached evenly to the LiFePO4 surface” properly reads on the limitation “… said particles are uniformly coated by said coating layer ….”
As a result, all of the evidence of record—including the initial disclosure and the declaration—weighs to the finding that claims 18 and 35 are prima facie obvious in view of the Hosoya and Ono because a plain reading of the art provides for the claimed subject matter.

Regarding the instant declaration’s statements regarding the amended claimed thickness of “at least 5 nm” resulting from the instant manufacturing method, compared with the comparative examples having a coating thickness of only 3 nm, the examiner respectfully notes that the instant specification expressly teaches that a coating thickness of 2 nm is within the disclosure of the instant invention.
The layer comprising the carbonaceous material preferably has a thickness of at least 2 nm, more preferably at least 5 nm, most preferably at least 8 nm. Preferably, said layer has a thickness of at most 20 nm, more preferably at most 15 nm, most preferably at most 12 nm. Preferably, said layer has a thickness of between 2 nm and 20 nm, more preferably of between 5 nm and 15 nm, most preferably of between 8 nm and 12 nm. The thickness of said layer can be determined using Transmission Electron Microscopy.

(Instant specification, at ¶0030, emphasis added.)
Further, the instant specification expressly teaches that a coating thickness of 3 nm is within the disclosure of the instant invention.
In a preferred embodiment, the invention relates to a carbon coated powder comprising particles containing a compound represented by formula Li1+xFePO4 wherein x is at least 0.01, more preferably x is at least 0.03, most preferably x is at least 0.06; wherein said particles are at least partially coated with a layer comprising a carbonaceous material; wherein said layer has a thickness of at least 3 nm, more preferably at least 6 nm, even more preferably at least 9 nm; wherein said carbonaceous material comprises a highly ordered graphite, wherein said highly ordered graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm−1 to a peak intensity (I1580) at 1580 cm−1, obtained by Raman spectrum, of at least 1.50 and at most 3.00, more preferably of between 1.80 and 2.40, most preferably between 1.90 and 2.10. Most preferably said carbonaceous material 

(Instant specification, at ¶0032, emphasis added.)
As a result, these disclosures indicate that the only method taught by the instant specification is capable of making coatings of 2 nm and 3 nm thickness within the instant invention.

Furthermore, as provided in the last two Office actions, Hosoya in view of Ono teaches the claimed thickness ranges.
In response to the August 5, 2019 filing amending claim 18 to “… said coating layer, which has a thickness of at least 5 nm …,” the Office provided in the August 19, 2019 final Office action a 35 U.S.C. § 103 rejection over Hosoya in view of Ono, the relevant portion reproduced below.
Regarding the newly added limitation modifying said coating layer, “which has a thickness of at least 5 nm,” Hosoya teaches said coating layer (see e.g. supra), but does not expressly teach said limitation.

However, Ono teaches primary particles of LiFePO4 cathode active material have poor electron conductivity, and teaches to enhance the electron conductivity of the LiFePO4 cathode active material, secondary particles of a composite of said primary LiFePO4 particles—including interposed electron-conductive substance, such as carbon therebetween—result in excellent electron conductivity (1:3-4). Further, Ono teaches the thickness of the electronically conductive substance layer is preferably 0.001 to 1 µm, more preferably 0.01 to 0.2 µm. The reason is that if the thickness is less than 0.001 µm, the electron conductivity is not sufficient and the supply amount of electrons is insufficient, and if the thickness is more than 1 µm, the active material is not effectively used (2:2).

As a result, it would have been obvious to optimize the thickness of the carbonaceous coating of Hosoya to a thickness of 0.001-1 µm, since Ono teaches such a thickness of carbonaceous coating on LiFePO4 cathode active material particles results in improved electron conductivity and active material utilization, reading on said limitation, MPEP § 2144.05(1).

(August 19, 2019 final Office action, at §12.a.)
to 20 nm …,” the Office provided in the September 8, 2020 non-final Office action a 35 U.S.C. § 103 rejection over Hosoya in view of Ono, the relevant portion reproduced below.
Regarding the newly amended limitation modifying said coating layer, “which has a thickness of at least 5 nm to 20 nm,” Hosoya teaches said coating layer (see e.g. supra), but does not expressly teach said limitation.

However, Ono teaches primary particles of LiFePO4 cathode active material have poor electron conductivity, and teaches to enhance the electron conductivity of the LiFePO4 cathode active material, secondary particles of a composite of said primary LiFePO4 particles—including interposed electron-conductive substance, such as carbon therebetween—result in excellent electron conductivity (1:3-4). Further, Ono teaches the thickness of the electronically conductive substance layer is preferably 0.001 to 1 µm, more preferably 0.01 to 0.2 µm. The reason is that if the thickness is less than 0.001 µm, the electron conductivity is not sufficient and the supply amount of electrons is insufficient, and if the thickness is more than 1 µm, the active material is not effectively used (2:2).

As a result, it would have been obvious to optimize the thickness of the carbonaceous coating of Hosoya to a thickness of 0.001-1 µm, since Ono teaches such a thickness of carbonaceous coating on LiFePO4 cathode active material particles results in improved electron conductivity and active material utilization, reading on said limitation, MPEP § 2144.05(1).

(September 8, 2020 non-final Office action, at §9.a.)
As a result, the former claimed thickness range of “at least 5 nm” discussed in the instant declaration and the currently claimed thickness range of “5 nm to 20 nm” has been properly addressed and found to be prima facie obvious over Hosoya in view of Ono.

Further, while the examiner respectfully appreciates that an appellant may amend claims throughout prosecution from a broad limitation to a narrow one, it should be noted that the heart of the alleged patentability is in the narrowed limitation, which should be reviewed in light of the all of the evidence of record, including the initial disclosure and prosecution history.
broader limitation, “electrochemically active powder … wherein said particles are at least partially coated by said coating layer, said carbonaceous material comprising a highly ordered graphite …” (claim 18), wherein the coating layer may have any thickness.
Notably, two sets of claims were initially filed. In both sets of claims, the independent composition claim similarly had no defined range of coating thickness.
First March 30, 2016-filed claim set:

    PNG
    media_image4.png
    514
    1211
    media_image4.png
    Greyscale

Second March 30, 2016-filed claim set:

    PNG
    media_image5.png
    722
    1210
    media_image5.png
    Greyscale


The prosecution history shows that said limitation was maintained from (1) the initial March 30, 2016 filings; through (2) the August 14, 2018 filing; and through (3) the January 18, 2019 filing; until it was amended in the August 5, 2019 filing to “said coating layer, which has a thickness of at least 5 nm;” and, further amended in the November 14, 2019 filing to “said coating layer, which has a thickness of  to 20 nm.”
Further, upon reviewing the entire disclosure of the initial filing, there is only one method taught to form the instant composition, which includes forming coatings with 2 nm and 3 nm thicknesses.
[0030]	The layer comprising the carbonaceous material preferably has a thickness of at least 2 nm, more preferably at least 5 nm, most preferably at least 8 nm. Preferably, said layer has a thickness of at most 20 nm, more preferably at most 15 nm, most preferably at most 12 nm. Preferably, said layer has a thickness of between 2 nm and 20 nm, more preferably of between 5 nm and 15 nm, most preferably of between 8 nm and 12 nm. The thickness of said layer can be determined using Transmission Electron Microscopy.
…
[0032]	In a preferred embodiment, the invention relates to a carbon coated powder comprising particles containing a compound represented by formula Li1+xFePO4 wherein x is at least 0.01, more preferably x is at least 0.03, most preferably x is at least 0.06; wherein said particles are at least partially coated with a layer comprising a carbonaceous material; wherein said layer has a thickness of at least 3 nm, more preferably at least 6 nm, even more preferably at least 9 nm; wherein said carbonaceous material comprises a highly ordered graphite, wherein said highly ordered graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm−1 to a peak intensity (I1580) at 1580 cm−1, obtained by Raman spectrum, of at least 1.50 and at most 3.00, more preferably of between 1.80 and 2.40, most preferably between 1.90 and 2.10. Most preferably said carbonaceous material essentially consists of said highly ordered graphite. Most preferably the thickness of said layer is between 8 nm and 12 nm.
…
method for making a carbon coated electrochemically active powder, said powder comprising particles containing a compound represented by formula AaMm(XO4)n wherein 0<a≦3.2; 1≦m≦2; and 1≦n≦3; A comprises an alkaline metal; M comprises at least one transition metal and optionally at least one non-transition metal; and X is chosen among S, P and Si; preferably said powder being the inventive powder, said method comprising the steps of:i. providing a mixture of the following precursors:a. a source of an element A;b. a source of an element M;c. a source of an element X; andd. a source of carbon;wherein the sources of elements A, M and X are introduced in whole or in part in the form of compounds having the at least one source element;ii. heating up said mixture in a sintering chamber to a sintering temperature of at least 500° C. and sintering said mixture at said sintering temperature for a first period of time, wherein a stream of inert gas is provided to said chamber;iii. continuously injecting steam in said sintering chamber before, during and/or after said heating up and/or said sintering of said mixture, for an injection time; thereby producing particles containing said compound wherein the particles are at least partially coated with a carbonaceous material containing a highly graphitized carbon; andiv. cooling said powder to preferably room temperature.

(Instant specification, at ¶¶ 0030, 32, and 36, emphasis added.)
In conclusion, all of the evidence of record—including those of the instant specification, prosecution history, and the declaration—weighs to the outcome that claims 18 and 35 are prima facie obvious in view of the Hosoya and Ono because a plain reading of the art provides for the claimed subject matter; and, a complete analysis of the material conflicts between the initial disclosure and the declared statements weighs to the finding of a prima facie obviousness.

I.	Regarding independent claims 18 and 35, the combination of Hosoya in view of Ono teaches the limitation “said particles are uniformly coated by said coating layer, which has a thickness of 5 nm to 20 nm,” since Hosoya teaches “… the carbon material is readily attached to the LiFePO4 surface, and said LiFePO4 is mixed sufficiently with the carbon material to permit the comminuted carbon material to be attached evenly to the LiFePO4 surface” and Ono teaches “… such a thickness of carbonaceous coating on LiFePO4 cathode active material particles results in improved electron conductivity and active material utilization,” resulting in the prima facie case of obviousness.

First, the appellant alleges that the combination of Hosoya in view of Ono does not expressly or inherently teach or suggest the claimed electrochemically active powder of claims 18 or 35 for the reasons provided below.
Appellant submits that, at the least, the combination of Hosoya and Ono does not teach or suggest said particles being uniformly coated by said coating layer, which limitation is present in both claims 18 and 35. As explained in the Response filed on August 5, 2019, which included a supporting Declaration from Jens Paulsen (submitted therewith as Exhibit A), Hosoya does not teach or suggest particles being uniformly coated by a coating layer. Ono does not cure the deficiency of Hosoya.

The present application states the following regarding the uniform coating layer:

The present inventors surprisingly observed that the coating layer of carbonaceous material contained by the active powders of the invention had a high degree of graphitization and showed an increased uniformity. These advantageous properties may lead to an enhanced surface electronic conductivity of the active powders and to electrodes containing thereof having optimal specific capacities, enhanced rate performance and cycling life. Additional benefits of having an optimized coating may be reduced polarization effects during charge and discharge and high stability of the active powder during charge and discharge. (emphasis added)

In particular the present inventors obtained a highly graphitized and uniform carbon layer on the surface of lithium iron phosphate particles without the need of an expensive and complicated process. The process used to manufacture such powders, utilized relatively low sintering temperature (<800° C.) and relatively short sintering times (<2 h). The carbon layer seems to provide the lithium iron phosphate with effective discharge capacity and rate capability. (emphasis added).

The application also describes a method for making the claimed carbon coated electrochemically active powder. The method includes providing a mixture of precursors, heating the mixture in a sintering chamber, and continuously injecting steam in the sintering chamber before, during, and/or after the heating and sintering of the mixture. The application describes multiple embodiments for the 

Regarding the meaning of the term “uniformly coated,” in the Final Office Action mailed August 16, 2019, the Examiner stated that “uniformly coated” in claims 18 and 35 was indefinite. The Examiner stated that it was not clear whether (1) said carbonaceous particles are coated “uniformly” so that said limitation refers to the degree of coating of said carbonaceous particles on said core to be 100% of the surface of said core, which is consistent with the meaning of “coated” in the prior limitation being “at least partially coated;” or, (2) said particles are coated so that the thickness of said carbonaceous particles on said core results in a coating layer that is uniform. The Examiner used interpretation (1) in examining the claims.

However, as Appellant explained in the Response to Final Office Action submitted November 14, 2019, the Examiner’s interpretation was incorrect. In view of the description in the application, the meaning of the term “uniform” encompasses both interpretation (1) and (2) in the office action. That is, the term “uniform” means that the core particles are completely covered/coated and that the thickness or depth of the coating is uniform and has a dimension of 5 nm to 20 nm. While the Examiner withdrew the indefiniteness rejection in the non-final office action mailed September 8, 2020, the Examiner failed to properly examine the combination of Hosoya and Ono in view of the correct interpretation of the term “uniformly coated”. In particular, the Examiner continued to use only interpretation (1), rather than using a combination of interpretation (1) and (2), as clarified by Appellant. As can be seen in the non-final office action mailed September 8, 2020, the Examiner interpreted the “comminuted carbon material [of Hosoya] to be attached evenly to the LiFePO4 surface (e.g. [¶0069), reading on the previously amended limitation ‘said particles are uniformly coated by said coating layer.’” (emphasis in original). The Examiner only considered whether the core particles are completely covered/coated and did not consider whether the depth of the coating is uniform. Moreover, even if the Examiner had used the correct interpretation of “uniformly coated,” the combined references do not teach or suggest a uniform carbonaceous coating layer.

Hosoya does not teach or suggest a uniform carbonaceous coating layer. Rather, Hosoya states the following regarding carbon particles attached to the surface of LixFePO4:

xFePO4, where 0<x≤1.0, and a carbon material. Specifically, a large number of carbon particles are attached to the surface of LixFePO4. So, the cathode active material exhibits superior electron conductivity. Moreover, since the carbon content per unit weight is prescribed to not less than 3 wt %, with the powder density being not lower than 2.2 g/cm3, the cathode active material exhibits a superior packing ratio, (emphasis added). [¶0013] (Citation is to Hosoya US application publication).

This cathode active material is a LiFePO4 carbon composite material, made up of LiFePO4, where 0<x≤1.0, and a carbon material. Specifically, the cathode active material, that is the LiFePO4 composite carbon material, is comprised of an LiFePO4 particle on the surface of which are affixed a large number of carbon particles having a particle size extremely small as compared to the particle size of the an LiFePO4 particle, (emphasis added). [¶0031].

That is, this cathode active material contains a large number of carbon particles affixed to the surface of the LiFePO4, particle. This increases the specific surface area of the cathode active material to improve the electronic conductivity of the cathode active material, (emphasis added). [¶0032].

According to the Paulsen Declaration, one of ordinary skill in the art would understand Hosoya’s description of carbon particles being “affixed” to the surface of the LFP particle to mean that the carbon particles sit on the LFP particle rather than forming a uniform coating on the LFP particle. Thus, one of ordinary skill in the art would not consider Hosoya to teach or suggest an electrochemically active powder comprising particles which contain a core which is provided with a coating layer, wherein said particles are uniformly coated by said coating layer.

Ono was cited by the Examiner for its alleged teaching of an electronically conductive substance layer having a thickness of 0.001-l µm. The Examiner did not assert that Ono teaches a uniform coating layer, but rather that the thickness of the carbonaceous coating of Hosoya would be optimized based on the thickness of the conductive substance layer in Ono. Ono does not provide any teaching that overcomes Hosoya’s deficiencies regarding a uniform coating layer.

Based on the foregoing, Appellant submits that the combination of Hosoya and Ono does not teach or suggest every element of claim 18 and claim 35. As such, claims 18 and 35 would not have been obvious to one of ordinary skill in the art for at least the reasons set forth above.


In response, the examiner respectfully notes that Hosoya teaches LiFePO4 core particles is added to with said carbon material and milled, whereby the carbon material added may be comminuted in particle size so that the carbon material is readily attached to the LiFePO4 surface, and said LiFePO4 is mixed sufficiently with the carbon material to permit the comminuted carbon material to be attached evenly to the LiFePO4 surface.
The following was provided in the August 16, 2019 final Office action in response to said claim amendments provided in the August 5, 2019 filing.
Regarding newly amended independent claim 18. Hosoya teaches a cathode active material (e.g. ¶0031), reading on “electrochemically active powder” comprising:

(1)	a LiFePO4 carbon composite material, wherein a large number of carbon particles are affixed to the surfaces of the LiFePO4 core particles, wherein the carbon particles having a particle size extremely small as compared to the particle size of the an LiFePO4 core particle (e.g. ¶0031), reading on “particles which contain a core which is provided with a coating layer” and “whereby the coating layer comprises a carbonaceous material,”
…
wherein said LiFePO4 particles is added to with said carbon material and milled, whereby the carbon material added may be comminuted in particle size so that the carbon material is readily attached to the LiFePO4 surface, and said LiFePO4 is mixed sufficiently with the carbon material to permit the comminuted carbon material to be attached evenly to the LiFePO4 surface (e.g. ¶0069), reading on the newly amended limitation “said particles are uniformly coated by said coating layer” (see also interpretation of said limitation, as noted supra)….

Regarding previously added claims 35-36, Hosoya and Ono are applied as provided supra, with the following modifications.

 (August 16, 2019 final Office action, at §§ 12.a and 12.e, emphasis in the original.)
As noted supra, the plain meaning of the taught “evenly” is equivalent to the claimed “uniformly.” For example, The Century Dictionary, as cited by the wordnik website, defines “evenly” as:
uniformly: as, the field slopes evenly to the river.

In an even or equal manner; so as to produce or possess equality of parts, proportions, force, or the like: as, to divide anything evenly in the middle; they are evenly matched.

In an equal degree or proportion; to an equal extent; equally.

Without inclination toward either side; equally distant from extremes; impartially; without bias or variation.

Smoothly; straightforwardly; harmoniously.

Straightway.

(Website URL: wordnik.com/words/evenly, emphasis added.)
Similarly, Merriam-Webster defines “even” as:
2a:	free from variation : UNIFORM
(Website URL: https://www.merriam-webster.com/dictionary/even, emphasis in the original.)
As a result, a plain reading of the art indicates the application in the Office actions of “… said LiFePO4 mixed sufficiently with the carbon material to permit the comminuted carbon material to be attached evenly to the LiFePO4 surface” properly reads on the limitation “… said particles are uniformly coated by said coating layer …,” contrary to the conclusion provide in the instant declaration.
Further, the examiner respectfully notes that there is no 35 U.S.C. § 112(b) rejection on appeal, so the argument regarding it is moot.
Furthermore, while an appellant may amend claims throughout prosecution from a broad limitation to a narrow one, it should be noted that the heart of the alleged patentability is in the narrowed limitation, which should be reviewed in light of the all of the evidence of record, including the initial disclosure and prosecution history.
broader limitation, “electrochemically active powder … wherein said particles are at least partially coated by said coating layer…” (claim 18).
Notably, two sets of claims were initially filed. In both sets of claims, the independent composition claim similarly claimed “…said particles are at least partially coated by said coating layer….”
First March 30, 2016-filed claim set:

    PNG
    media_image2.png
    467
    1097
    media_image2.png
    Greyscale

Second March 30, 2016-filed claim set:

    PNG
    media_image3.png
    656
    1099
    media_image3.png
    Greyscale

The limitation “at least partially coated by said coating layer” (emphasis added) includes less than an entire surface of said particles being coated.

Further, upon reviewing the entire disclosure of the initial filing, there are three instances in the specification that clearly indicate the LiXFePO4 particles are “at least partially coated.” 
[0012] The invention provides an electrochemically active powder comprising particles containing a compound represented by formula AaMm(XO4)n wherein A comprises an alkaline metal; M comprises at least one transition metal and optionally at least one non-transition metal; and X is chosen among S, P and Si; wherein 0≦a≦3.2; 1≦m≦2; and 1≦n≦3; wherein said particles are at least partially coated with a layer comprising a carbonaceous material, said carbonaceous material comprising a highly ordered graphite, wherein said highly ordered graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm<−1 >to a peak intensity (I1580) at 1580 cm<−1>, obtained by Raman spectrum analysis, of at most 3.05.

[0032] In a preferred embodiment, the invention relates to a carbon coated powder comprising particles containing a compound represented by formula Li1+xFePO4 wherein x is at least 0.01, more preferably x is at least 0.03, most preferably x is at least 0.06; wherein said particles are at least partially coated with a layer comprising a carbonaceous material; wherein said layer has a thickness of at least 3 nm, more preferably at least 6 nm, even more preferably at least 9 nm; wherein said carbonaceous material comprises a highly ordered graphite, wherein said highly ordered graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm<−1 >to a peak intensity (11580) at 1580 cm<−1>, obtained by Raman spectrum, of at least 1.50 and at most 3.00, more preferably of between 1.80 and 2.40, most preferably between 1.90 and 2.10. Most preferably said carbonaceous material essentially consists of said highly ordered graphite. Most preferably the thickness of said layer is between 8 nm and 12 nm.

[0036] The invention also relates to a method for making a carbon coated electrochemically active powder, said powder comprising particles containing a compound represented by formula AaMm(XO4)n wherein 0<a≦3.2; 1≦m≦2; and 1≦n≦3; A comprises an alkaline metal; M comprises at least one transition metal and optionally at least one non-transition metal; and X is chosen among S, P and Si; preferably said powder being the inventive powder, said method comprising the steps of:i. providing a mixture of the following precursors:a. a source of an element A;continuously injecting steam in said sintering chamber before, during and/or after said heating up and/or said sintering of said mixture, for an injection time; thereby producing particles containing said compound wherein the particles are at least partially coated with a carbonaceous material containing a highly graphitized carbon; andiv. cooling said powder to preferably room temperature.

(Instant specification, at ¶¶ 0012, 32, and 36, emphasis added.)
Finally, the only method of making in the specification expressly teaches the inventive composition includes “particles are at least partially coated with a carbonaceous material containing a highly graphitized carbon” (Id, emphasis added).
Here, the disclosure of the instant specification clearly provides the LiXFePO4 particles may be “at least partially coated,” provided in the only taught method in the “continuously injecting steam” during “sintering” of step (iii):
iii.	continuously injecting steam in said sintering chamber before, during and/or after said heating up and/or said sintering of said mixture, for an injection time; thereby producing particles containing said compound wherein the particles are at least partially coated with a carbonaceous material containing a highly graphitized carbon ….

(Id.) So the instant specification teaches away from the declared statement of “[o]ne of ordinary skill in the art would understand the continuous steam injection during sintering to assist in enabling uniformity of the carbon layer” (Declaration, at § 10, emphasis added).
As a result, the newly amended limitation was properly addressed in the August 16, 2019 final Office action, which was carried through to the September 8, 2020 non-final Office action, which is under appeal.
as claimed, should be found to be prima facie obvious over Hosoya and Ono.

II.	Claims 19-26, 28, and 36, which depend from claims 18 and 35, are prima facie obvious since claims 18 and 35 are obvious over Hosoya in view of Ono.

Second, the appellant alleges claims 19-26, 28, and 36 are allowable because the art does not teach the limitations of claims 18 and 35, from which said claims depend. (Appeal Brief, at 18:5-20:4.)
In response, the responses to claims 18 and 35 are incorporated by reference herein, noting that said claims are prima facie obvious over Hosoya and Ono in light of all of the evidence of record.

III.	Claims 18 and 35, are prima facie obvious since the combination of Hosoya in view of Ono teaches each of the claimed the limitations and insufficient evidence for Unexpected Results was presented to overcome the finding of obviousness.

Third, the appellant alleges the thickness of the coating of “5 nm to 20 nm” has criticality and allege example 1 and comparative examples 2-3 provide a sufficient showing to overcome the prima facie case of obviousness.
Appellant submits there is criticality to the coating thickness of 5 nm to 20 nm recited in claims 18 and 35. Accordingly, the powder of claims 18 and 35 is patentable over the powder taught by the combination Hosoya in view of Ono. Claims 18 and 35 recite, in part, “wherein said particles are uniformly coated by said coating layer, which has a thickness of 5 nm to 20 nm.” In the cited prior art, Hosoya does not teach or suggest a coating layer thickness, and Ono broadly describes a thickness of an electronically conductive substance layer of 0.001 µm to 1 µm (1 nm-1000 nm).

In contrast, the present application describes and shows there is criticality to the claimed coating thickness. For example, the Electrochemical Behavior results described in the application at page 17, line 25 to page 18, line 7 and in Table 2 show that a coating with a thickness less than 5 nm has inferior electrochemical 

Appellant made the above argument to the Examiner in the Response filed November 14, 2019 (an RCE was later filed on November 25, 2019, using the same arguments). The Examiner addressed the argument in the Response to Arguments section of the Office Action of September 8, 2020. However, the Examiner’s analysis of Appellant’s argument of criticality was erroneous and therefore the conclusion of obviousness based on the analysis was also erroneous.

In particular, the Examiner stated that “comparative examples 1-2 are provided to illustrate a degree of graphitization as measured using the I1360/I1580 Ratio.” This statement is an overly narrow interpretation of the data presented by the Examples and is incorrect. The application does not state that comparative examples 1 and 2 are provided to illustrate a degree of graphitization. Moreover, a person having ordinary skill in the art would not consider comparative examples 1 and 2 to provide such limited information.

Rather, data from the examples (i.e., Example 1 and Comparative Examples 1 and 2) is described throughout the application and is used to compare layer thickness and to assess degree of graphitization, electrochemical performance, and crystal size. For example, data from the examples is provided in Figure 3, which is a series of photographs comparing the thicknesses of the carbonaceous layers for the powders of Example 1 and Comparative Examples 1 and 2; in Table 1, which shows data related to degree of graphitization for Example 1 and Comparative Example 1 and 2; in Table 2, which shows electrochemical behavior data for Example 1 and Comparative Example 1 and 2; and in Table 3, which shows crystal size data for Example 1 and Comparative Example 1 and 2. Additionally, the text of the specification at page 17, line 6-page 18, line 13 accompanies the figures and tables and explains the data shown therein.

As shown and described in the Electrochemical performance data in Table 2 and the accompanying text, Example 1 had the highest charge capacity, the highest discharge capacity and best rate capabilities in all C-rate tests.

The carbon layer thickness of the powder of Example 1 was within the range recited in claims 18 and 35. The thickness was 10 nm (recited range is 5 nm to 20 nm). In contrast, the carbon layer thickness of the powders of Comparative Examples 1 and 2 was 3 nm (less than 5 nm). Thus, the performance data in Table 2 shows that a powder having a thickness in the recited range provides unexpected and advantageous results over powders having a coating thickness outside the recited range.



Appellant submits that the exemplary showing in the application is sufficient to establish a reasonable correlation between the showing and the entire scope of the claim, when viewed by a skilled artisan. Thus, additional data points are not needed for a showing of criticality of the claimed coating thickness range.

In the Office Action dated September 8, 2020, the Examiner also stated that the initial disclosure appears to suggest that the carbonaceous material may have a thickness of 2 nm or 3 nm and only prefers to have a thickness limited at 20 nm. See, page 11. Appellant notes that an applicant is fully within its right to amend the claims during prosecution if there is support for the amendment in the specification. With respect to changing numerical range limitations, the MPEP explains that the question is whether one skilled in the art would consider the amended range to be supported by the discussion in the original disclosure. The amendment to revise “at least 5 nm” to “5 nm to 20 nm” is fully supported by the specification. Moreover, the data provided in the application shows unexpected and advantageous results over the prior art for the ranges recited in the claims.

In view of the foregoing, Appellant submits that the application shows that there is criticality to the coating thickness range recited in claims 18 and 35. As such, claims 18 and 35 would not have been obvious to one of ordinary skill in the art for at least the reasons set forth above.

(Appeal Brief, at 22:2-25:2.)
In response, the examiner respectfully notes that upon reviewing the entire disclosure of the initial filing, there is no indication in the initial disclosure that the coating thickness range of “5 nm to 20 nm” is critical.
On the contrary, the support for the thickness provides contradictory ranges for what thickness ranges may be preferred in the instant invention and in comparative examples. More specifically, the initial disclosure provides thicknesses of 2 nm and 3 nm may be preferred within the invention and also comparative examples.
Here, the instant specification expressly teaches that a coating thickness of 2 nm is within the disclosure of the instant invention.
preferably has a thickness of at least 2 nm, more preferably at least 5 nm, most preferably at least 8 nm. Preferably, said layer has a thickness of at most 20 nm, more preferably at most 15 nm, most preferably at most 12 nm. Preferably, said layer has a thickness of between 2 nm and 20 nm, more preferably of between 5 nm and 15 nm, most preferably of between 8 nm and 12 nm. The thickness of said layer can be determined using Transmission Electron Microscopy.

(Instant specification, at ¶0030, emphasis added.)
Further, the instant specification expressly teaches that a coating thickness of 3 nm is within the disclosure of the instant invention.
In a preferred embodiment, the invention relates to a carbon coated powder comprising particles containing a compound represented by formula Li1+xFePO4 wherein x is at least 0.01, more preferably x is at least 0.03, most preferably x is at least 0.06; wherein said particles are at least partially coated with a layer comprising a carbonaceous material; wherein said layer has a thickness of at least 3 nm, more preferably at least 6 nm, even more preferably at least 9 nm; wherein said carbonaceous material comprises a highly ordered graphite, wherein said highly ordered graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm−1 to a peak intensity (I1580) at 1580 cm−1, obtained by Raman spectrum, of at least 1.50 and at most 3.00, more preferably of between 1.80 and 2.40, most preferably between 1.90 and 2.10. Most preferably said carbonaceous material essentially consists of said highly ordered graphite. Most preferably the thickness of said layer is between 8 nm and 12 nm.

(Instant specification, at ¶0032, emphasis added.)
To summarize the evidence referred to in the examiner’s discussions of the August 16, 2019 final Office action and the September 8, 2020 non-final Office action regarding the claimed thickness, the following Table is provided.
Paragraph
Disclosure of the instant specification (emphasis added)
¶0030
The layer comprising the carbonaceous material preferably has a thickness of at least 2 nm, more preferably at least 5 nm, most preferably at least 8 nm. Preferably, said layer has a thickness of at most 20 nm, more preferably at most 15 nm, most preferably at most 12 nm. Preferably, said layer has a thickness of between 2 nm and 20 nm, more preferably of between 5 nm and 15 nm, most preferably of between 8 nm and 12 nm. The thickness of said layer can be determined using Transmission Electron Microscopy.

In a preferred embodiment, the invention relates to a carbon coated powder comprising particles containing a compound represented by formula Li1+xFePO4 wherein x is at least 0.01, more preferably x is at least 0.03, most preferably x is at least 0.06; wherein said particles are at least partially coated with a layer comprising a carbonaceous material; wherein said layer has a thickness of at least 3 nm, more preferably at least 6 nm, even more preferably at least 9 nm; wherein said carbonaceous material comprises a highly ordered graphite, wherein said highly ordered graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm−1 to a peak intensity (I1580) at 1580 cm−1, obtained by Raman spectrum, of at least 1.50 and at most 3.00, more preferably of between 1.80 and 2.40, most preferably between 1.90 and 2.10. Most preferably said carbonaceous material essentially consists of said highly ordered graphite. Most preferably the thickness of said layer is between 8 nm and 12 nm.
¶0091
FIG. 3 shows Transmission Electron Microscopy (TEM) pictographs of the powders of Ex. 1 (300) and C. Exp. 1 (400) and 2 (500), respectively. The powder of Ex 1 contains particles (301) coated with a carbon coating layer (302) having a thickness of around 10 nm, whereas the carbon coatings (402 and 502) on the particles (401 and 501) forming the powders of the Comparative Experiments have a thickness of maximum about 3 nm.



Further, while an appellant may amend claims throughout prosecution from a broad limitation to a narrow one, it should be noted that the heart of the alleged patentability is in the narrowed limitation, which should be reviewed in light of the all of the evidence of record, including the initial disclosure and prosecution history.
Here, the initially filed claims were for a broader limitation, “electrochemically active powder … wherein said particles are at least partially coated by said coating layer, said carbonaceous material comprising a highly ordered graphite …” (claim 18), wherein the coating layer may have any thickness.
Notably, two sets of claims were initially filed. In both sets of claims, the independent composition claim similarly had no defined range of coating thickness.


    PNG
    media_image4.png
    514
    1211
    media_image4.png
    Greyscale

Second March 30, 2016-filed claim set:

    PNG
    media_image5.png
    722
    1210
    media_image5.png
    Greyscale

The limitation “said particles are at least partially coated by said coating layer and whereby the coating layer comprises a carbonaceous material, said carbonaceous material comprising a highly ordered graphite” has no defined range of coating thickness, so coating thicknesses of e.g. 2 nm or e.g. 3 nm read on the initially filed claims.
The prosecution history shows that said limitation was maintained from (1) the initial March 30, 2016 filings; through (2) the August 14, 2018 filing; and through (3) the January 18, , which has a thickness of at least 5 nm;” and, further amended in the November 14, 2019 filing to “said coating layer, which has a thickness of  to 20 nm.”
Finally, upon reviewing the entire disclosure of the initial filing, there is only one method taught to form the instant composition, which includes forming coatings with 2 nm and 3 nm thicknesses.
[0030]	The layer comprising the carbonaceous material preferably has a thickness of at least 2 nm, more preferably at least 5 nm, most preferably at least 8 nm. Preferably, said layer has a thickness of at most 20 nm, more preferably at most 15 nm, most preferably at most 12 nm. Preferably, said layer has a thickness of between 2 nm and 20 nm, more preferably of between 5 nm and 15 nm, most preferably of between 8 nm and 12 nm. The thickness of said layer can be determined using Transmission Electron Microscopy.
…
[0032]	In a preferred embodiment, the invention relates to a carbon coated powder comprising particles containing a compound represented by formula Li1+xFePO4 wherein x is at least 0.01, more preferably x is at least 0.03, most preferably x is at least 0.06; wherein said particles are at least partially coated with a layer comprising a carbonaceous material; wherein said layer has a thickness of at least 3 nm, more preferably at least 6 nm, even more preferably at least 9 nm; wherein said carbonaceous material comprises a highly ordered graphite, wherein said highly ordered graphite has a ratio (I1360/I1580) of a peak intensity (I1360) at 1360 cm−1 to a peak intensity (I1580) at 1580 cm−1, obtained by Raman spectrum, of at least 1.50 and at most 3.00, more preferably of between 1.80 and 2.40, most preferably between 1.90 and 2.10. Most preferably said carbonaceous material essentially consists of said highly ordered graphite. Most preferably the thickness of said layer is between 8 nm and 12 nm.
…
[0036] The invention also relates to a method for making a carbon coated electrochemically active powder, said powder comprising particles containing a compound represented by formula AaMm(XO4)n wherein 0<a≦3.2; 1≦m≦2; and 1≦n≦3; A comprises an alkaline metal; M comprises at least one transition metal and optionally at least one non-transition metal; and X is chosen among S, P and Si; preferably said powder being the inventive powder, said method comprising the steps of:i. providing a mixture of the following precursors:a. a source of an element A;b. a source of an element M;c. a source of an element X; andd. a source of carbon;continuously injecting steam in said sintering chamber before, during and/or after said heating up and/or said sintering of said mixture, for an injection time; thereby producing particles containing said compound wherein the particles are at least partially coated with a carbonaceous material containing a highly graphitized carbon; andiv. cooling said powder to preferably room temperature.

(Instant specification, at ¶¶ 0030, 32, and 36, emphasis added.)
The examiner respectfully notes that a showing of unexpected results must be commensurate in scope with the invention as claimed. The results must be due to the claimed features, not to unclaimed features.
Here, while the appellant indicates that Example 1 had the highest charge capacity, the highest discharge capacity and best rate capabilities in all C-rate tests, only one thickness data point was provided, 10 nm.
While the instant specification teaches a comparative example having a coating thickness of 3 nm, the instant specification also teaches a coating thickness of 2 nm or 3 nm thickness is within the claimed invention, such that 2 nm and 3 nm are “preferred” thicknesses.
As a result, a sufficient showing of evidence has not been provided to establish the criticality of the added claimed thickness range “5 nm to 20 nm” based on all of the evidence of record.
In the final analysis, in light of all of the evidence of record—including that of the initial filing, prosecution history, and declaration—claims 18 and 35, as claimed, should be found to be prima facie obvious over Hosoya and Ono, and the burden of going forward should be found to be not met by the appellant with the current evidence on record.

IV.	Claims 19-26, 28, and 36, which depend from claims 18 and 35, are prima facie obvious since the combination of Hosoya in view of Ono teaches each of the claimed the limitations of claims 18 and 35, and insufficient evidence for Unexpected Results was presented to overcome the finding of obviousness.

Fourth, the appellant alleges claims 19-26, 28, and 36 are allowable because claims 18 and 35 provide unexpected and superior properties over those taught by a combination of the art. (Appeal Brief, at 25:3-27:3.)
In response, the responses to claims 18 and 35 are incorporated by reference herein, noting that said claims are prima facie obvious in light of all of the evidence of record; and further, in light of all of the evidence of record, insufficient evidence was provided to overcome the prima facie case of obviousness.

V.	Claims 35-36 are prima facie obvious since the combination of Hosoya in view of Ono and Cross teaches each of the claimed the limitations, and insufficient evidence for a finding of Unexpected Results was presented to overcome the finding of obviousness.

Fifth, the appellant alleges claims 35-36 are allowable because (1) “Cross does not provide any teaching that overcomes the deficiencies of Hosoya and Ono;” (2) “the coating thickness range recited in claim 35 provides criticality over the broad thickness range taught by the combination of Hosoya, Ono, and Cross,” wherein “Cross does not provide any teaching that overcomes the deficiency of Hosoya and Ono regarding criticality of the coating thickness range;” (3) “[t]he combination of Hosoya, Ono, and Cross does not teach or suggest every limit of claim 35;” and, (4) “the coating thickness range of the powder of claim 35 provides unexpected and superior properties over the coating thickness taught by the combination of Hosoya, Ono, and Cross.” (Appeal Brief, at 27:4-30:1.)
In response, the responses to claims 18 and 35 are incorporated by reference herein, noting that said claims are prima facie obvious in light of all of the evidence of record; and prima facie case of obviousness.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.